NOT DESIGNATED FOR PUBLICATION

                                           No. 122,841

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                    MELISSA J. HEINZMAN,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; WILLIAM S. WOOLLEY, judge. Opinion filed January 22,
2021. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before MALONE, P.J., HILL and BUSER, JJ.


       PER CURIAM: After pleading guilty to an offender registration violation, Melissa
J. Heinzman was sentenced to 21 months in prison but granted a 24-month probation.
About four years later, in keeping with a plea agreement, Heinzman pled guilty to two
new crimes: aggravated battery of a law enforcement officer and an offender registration
violation. Because of these new convictions, the district court revoked Heinzman's
probation and ordered her to serve the original prison sentence. The district court also
imposed sentences for the two new convictions and ordered all three sentences to run
consecutively. Heinzman appeals. We affirm.




                                                 1
       We accepted this appeal for summary disposition under K.S.A. 2019 Supp. 21-
6820(g) and (h) and Supreme Court Rule 7.041A (2020 Kan. S. Ct. R. 47). The State
does not contest Heinzman's motion for summary disposition.


       On appeal, Heinzman does not dispute that she violated the terms of her probation.
Instead, her sole contention is that the district court erred in revoking her probation and
ordering her to serve the underlying sentence. But once a violation has been established,
the decision to revoke probation is within the district court's discretion. See State v.
Skolaut, 286 Kan. 219, 227-28, 182 P.3d 1231 (2008). Moreover, unless the district
court's decision results from legal or factual error, we may find an abuse of discretion
only when no reasonable person would agree with the court's decision. State v. Jones, 306
Kan. 948, Syl. ¶ 7, 398 P.3d 856 (2017).


       Heinzman does not favor us with a reason she believes the district court's decision
was an abuse of discretion. Upon our review, we find the district court's decision was
legally appropriate. Under the statute governing probation revocations, the district court
was permitted to bypass intermediate sanctions and impose Heinzman's prison sentence
because she committed a new crime while on probation. See K.S.A. 2019 Supp. 22-
3716(c)(7)(C). We also discern no factual error.


       Since we conclude there was no legal or factual error in the district court's
revocation of probation, we next consider whether no reasonable person would agree
with the court's decision to revoke Heinzman's probation. Upon our review, Heinzman
stipulated to numerous probation violations, including—most importantly—the
commission of two new crimes, which included a second conviction for an offender
registration violation. Under these circumstances, a reasonable person could agree that
imposing Heinzman's prison sentence was appropriate. We hold the district court did not
abuse its discretion in revoking Heinzman's probation and ordering her imprisonment.


                                              2
Affirmed.




            3